  Case 2:21-cv-10150-SFC-CI ECF No. 1, PageID.1 Filed 01/22/21 Page 1 of 15




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


DWAYNE J. ROBINSON,                            )
                                               )
                    Plaintiff,                 )
                                               )   Case No.
                                               )   Hon.
       v.                                      )
                                               )
CITY OF FARMINGTON HILLS, a                    )
Michigan municipal corporation, d/b/a          )
                                               )
FARMINGTON HILLS POLICE                        )
DEPARTMENT, JEFF KING, in his                  )
individual and official capacity,              )
                                               )
                                               )
                    Defendants.                )
                                                                                     /

Joel B. Sklar (P38338)
LAW OFFICES OF JOEL B. SKLAR
Attorney for Plaintiff
500 Griswold, Suite 2450
Detroit, MI 48226
313-963-4529 / 313-963-9310 (fax)
joel@joelbsklarlaw.com
                                                                                     /

                      COMPLAINT AND JURY DEMAND

       Plaintiff Dwayne J. Robinson, by and through his attorney, Joel B. Sklar, files

this Complaint and Jury Demand and says:

       1.    Plaintiff Dwayne J. Robinson is a resident of Wayne County, Michigan

and transacts business in Oakland County, Michigan which is located in this Judicial

District.
  Case 2:21-cv-10150-SFC-CI ECF No. 1, PageID.2 Filed 01/22/21 Page 2 of 15




       2.    Defendant City of Farmington Hills is a Michigan municipal

corporation, which operates and does business as the Farmington Hills Police

Department and is located in Oakland County, Michigan which is in this Judicial

District.

       3.    Defendant Jeff King is the Chief of the Farmington Hills Police

Department and resides and/or transacts business in Oakland County, Michigan,

which is located in this Judicial District.

       4.    This Court has jurisdiction over this matter pursuant to 42 USC §2000e-

5, 42 USC § 12112(a), 28 USC §§1331, 1343 and 1367.

       5.    Pursuant to 28 USC §1391, venue is proper in this Court as all the acts,

transactions and events which give rise to this case all took place in this Judicial

Circuit.

                           COMMON ALLEGATIONS

       6.    Plaintiff Dwayne J. Robinson is an African-American man.

       7.    Plaintiff Dwayne J. Robinson began work for Defendant Farmington

Hills Police Department in 2014 as a Police Officer.

       8.    During his employment with the Farmington Hills Police Department,

Plaintiff applied for various positions for promotion, advancement and training but

was repeatedly passed over for less qualified White employees including but not




                                              2
  Case 2:21-cv-10150-SFC-CI ECF No. 1, PageID.3 Filed 01/22/21 Page 3 of 15




limited to 2018 Field Training Officer, 2019 Tactical Entry Training and other

opportunities for professional advancement described herein.

      9.       During his employment, the Farmington Hills Police Department

employed several African-American officers, none of whom received promotions to

higher positions, or sought-after assignments, such as Detective, Traffic

Enforcement, Task Force member, or special assignment positions despite applying

and being as or more qualified for such positions and their white counterparts who

received them.

      10.      At all times, Plaintiff performed his job in an exemplary manner.

      11.      In March 2020, Defendant King required Plaintiff to be “clean shaven”

purportedly necessary to wear an N-95 respiratory mask to prevent the spread of

COVID-19.

      12.      Plaintiff was unable to be “clean shaven” because of a dermatological

condition and disability, known as pseudofolliculitis barbae, which afflicts African-

American men, like Plaintiff.

      13.      Pseudofolliculitis barbae (PFB) is a common inflammatory condition

caused by ingrown hairs in the beard area of African-American men who have tightly

coiled hair.

      14.      PFB is exacerbated by shaving with a razor down to the skin.




                                           3
  Case 2:21-cv-10150-SFC-CI ECF No. 1, PageID.4 Filed 01/22/21 Page 4 of 15




       15.    In April 2020, Plaintiff provided Defendants with notice of his

disability and suggested, as a reasonable accommodation, alternative personal

protection equipment, shave his facial hair to 1/4 inch, and/or be assigned jobs which

would allow him to perform his duties without interruption or loss in pay.

       16.    Defendant refused Plaintiff’s reasonable request for an accommodation

and placed him on sick leave, without pay.

       17.    White officers unable to work because of a disability or other limitation

were provided alternate assignments (i.e., administrative jobs) while Plaintiff was

not.

       18.    Plaintiff then filed the attached Charge of Discrimination. (Exhibit A -

Charge of Discrimination)

       19.    Following his civil rights complaint, Plaintiff applied for and was

denied training and promotional opportunities including 2020 SWAT Team training,

2020 Field Training Officer, School Liaison, Detective Unit, all of which were given

to less qualified White employees.

       20.    On November 12, 2020, the Equal Employment Opportunity

Commission (EEOC) issued Plaintiff a Right to Sue Letter. (Exhibit B – Right to

Sue Letter)




                                           4
  Case 2:21-cv-10150-SFC-CI ECF No. 1, PageID.5 Filed 01/22/21 Page 5 of 15




                                      COUNT I

                 VIOLATION OF TITLE VII-DISCRIMINATION
                            BASED ON RACE

      21.   Plaintiff realleges paragraphs 1 through 18 word for word, paragraph

for paragraph.

      22.   At all material times, Defendant City of Farmington Hills and its Police

Department was/is an employer covered by and within the meaning of Title VII of

the Civil Rights Act of 1964 (Title VII), as amended.

      23.   At all material times, Plaintiff was/is an “employee” as defined by the

Civil Rights Act of 1964, since amended, being 42 USC § 2000e et seq.

      24.   Plaintiff was eligible for training opportunities and promotional

advancement, was available and applied for such training opportunities and

promotional advancement.

      25.   Defendant City of Farmington Hills and its Police Department denied

Plaintiff, and other African-American officers, training opportunities that would

advance their careers.

      26.   The positions for which Plaintiff applied were given to less qualified

similarly situated white employees.

      27.   In fact, African-American officers are relegated to road patrol positions

and not provided equal opportunities for training opportunities and career

advancement.

                                         5
  Case 2:21-cv-10150-SFC-CI ECF No. 1, PageID.6 Filed 01/22/21 Page 6 of 15




       28.       Defendant City of Farmington Hills, its Police Department and Chief

of Police treat similarly situated white employees differently and more favorably

than African-American employees.

       29.       Plaintiff’s race was a factor that made a difference in Defendants’

decision to subject him to wrongful and discriminatory treatment, as described

above.

       30.       Defendant City of Farmington Hills, its Police Department and Chief

King, by their agents, representatives, and employees, were predisposed to

discriminate on the basis of race and acted with that predisposition.

       31.       Defendant City of Farmington Hills, its Police Department and Chief

King’s actions were intentional, with reckless indifference to Plaintiff’s rights and

sensibilities.

       32.       If Plaintiff had been white, he would not have been treated in the

manner described.

       33.       As a direct and proximate result of Defendants’ collective and

individual wrongful acts and omissions, Plaintiff has sustained loss of earnings,

earning capacity, and fringe benefits, mental anguish, physical and emotional

distress, humiliation, anger and embarrassment, loss of the enjoyments of life, and

loss of professional reputation.




                                           6
  Case 2:21-cv-10150-SFC-CI ECF No. 1, PageID.7 Filed 01/22/21 Page 7 of 15




                                     COUNT II

                       VIOLATION OF THE ADA-
                 DISCRIMINATION BASED ON DISABILITY

      34.    Plaintiff re-alleges each of the above paragraphs word for word.

      35.    The Americans with Disabilities Act (ADA), being 24 USC 12112(a),

prohibits discrimination against those with a “disability,” as defined by the ADA.

      36.    Defendant City of Farmington Hills and its Police Department is an

employer covered under the ADA.

      37.    Plaintiff is an employee covered under the ADA.

      38.    Plaintiff is/was an individual with a “disability” as defined by the ADA.

      39.    Plaintiff’s employer had notice of his disability.

      40.    With reasonable accommodation, Plaintiff could perform the essential

functions of the job at issue.

      41.    Defendant City of Farmington Hills and its Police Department has

refused to make such reasonable accommodations.

      42.    A reasonable accommodation is one that enables a disabled employee

to perform the essential functions on the job.

      43.    Plaintiff was otherwise qualified for the positions he applied for, with

or without a reasonable accommodation.




                                          7
  Case 2:21-cv-10150-SFC-CI ECF No. 1, PageID.8 Filed 01/22/21 Page 8 of 15




       44.     Positions or assignments for which Plaintiff applied and was qualified

were given to less qualified White employees who had no race-related disability like

Plaintiff.

       45.     Plaintiff suffered an adverse employment action.

       46.     As a direct and proximate result of Defendant City of Farmington Hills

and its Police Department’s wrongful acts and omissions, Plaintiff has sustained loss

of earnings, earning capacity, and fringe benefits, suffered mental anguish, physical

and emotional distress, humiliation, anger and embarrassment, loss of the

enjoyments of life, and loss of professional reputation.

                                     COUNT III

             RETALIATION IN VIOLATION OF TITLE VII AND ADA

       47.     Plaintiff re-alleges each of the above paragraphs word for word.

       48.     Plaintiff engaged in protected activity under Title VII and the ADA.

       49.     Defendant City of Farmington Hills and its Police Department knew of

Plaintiff’s protected activity.

       50.     Defendant City of Farmington Hills and its Police Department

retaliated against Plaintiff because of his protected activity, to wit: Plaintiff was

passed over for training opportunities and promotions for which he applied and was

qualified based on his race and/or disability.




                                           8
  Case 2:21-cv-10150-SFC-CI ECF No. 1, PageID.9 Filed 01/22/21 Page 9 of 15




      51.    Defendant City of Farmington Hills and its Police Department’s

retaliatory acts would deter a person of ordinary firmness from reporting a civil

rights violation.

      52.    As a direct and proximate result of Defendant City of Farmington Hills

and its Police Department’s wrongful acts and omissions, Plaintiff has sustained loss

of earnings, earning capacity, and fringe benefits, has mental anguish, physical and

emotional distress, humiliation, anger and embarrassment, loss of the enjoyments of

life, and loss of professional reputation.

                                     COUNT IV

              RETALIATION IN VIOLATION OF PLAINTIFF’S
               FIRST AMENDMENT FREE SPEECH RIGHTS
                      PURSUANT TO 42 USC §1983

      53.    Plaintiff re-alleges each of the above paragraphs word for word.

      54.    The First Amendment allows for free speech.

      55.    The First Amendment to the United States Constitution guarantees all

citizens, including public employees, the right to free speech.

      56.    The operation of public government and compliance with civil rights

laws is a matter of substantial public importance.

      57.    Defendant Police Chief Jeff King retaliated against Plaintiff because of

his constitutionally protected activity.




                                             9
 Case 2:21-cv-10150-SFC-CI ECF No. 1, PageID.10 Filed 01/22/21 Page 10 of 15




      58.    Plaintiff’s interest as a citizen speaking out on matters of public concern

as described above outweighed the state’s interest, as the employer, in promoting the

efficiency of the public services it performs through its employees.

      59.    When Plaintiff spoke out about discrimination he did so as citizen

commenting on matters of public concern.

      60.    Under Monell, Defendant municipality is responsible for the

constitutional violations visited upon Plaintiff by the Chief King for:

             a.    The unconstitutional policy to unlawfully discriminate and
                   retaliate against Plaintiff because he exercised his free speech
                   rights.

             b.    Its failure to train or supervise Defendant King on his
                   constitutional obligations.

             c.    Its ratification of Defendant King’s unconstitutional conduct as
                   described herein.

             d.    Its acquiescence in the above cited unconstitutional acts to which
                   the County was deliberately indifferent.

      61.    As a direct and proximate result of Defendant King’s wrongful acts and

omissions, Plaintiff has sustained loss of earnings, earning capacity, and fringe

benefits and has suffered mental anguish, physical and emotional distress,

humiliation, anger and embarrassment, loss of the enjoyments of life, and loss of

professional reputation.




                                          10
 Case 2:21-cv-10150-SFC-CI ECF No. 1, PageID.11 Filed 01/22/21 Page 11 of 15




                                    COUNT V

     VIOLATION OF ELCRA-DISCRIMINATION BASED ON RACE

      62.    Plaintiff re-alleges each of the above paragraphs word for word.

      63.    Defendants City of Farmington Hills, its Police Department and Chief

Jeff King are employers covered under the ELCRA, being MCL 37.2201, et seq.

      64.    Plaintiff is an employee under the ELCRA.

      65.    Plaintiff was eligible, qualified, and applied for the training and

promotional opportunities described above.

      66.    Defendants City of Farmington Hills, its Police Department and Chief

King denied Plaintiff, and other African-American officers, training opportunities

that would advance their careers.

      67.    Defendants City of Farmington Hills, its Police Department and Chief

King denied Plaintiff, and other African-American officers, promotion for which

they applied and were qualified in favor of less qualified similarly situated White

employees.

      68.    African-American officers are relegated to road patrol positions and not

provided equal opportunities for career advancement.

      69.    Plaintiff’s race was a factor that made a difference in Defendant City of

Farmington Hills, its Department and Chief Jeff King’s decision to subject him to

wrongful and discriminatory treatment, as described herein.



                                         11
 Case 2:21-cv-10150-SFC-CI ECF No. 1, PageID.12 Filed 01/22/21 Page 12 of 15




       70.       Defendants City of Farmington Hills, its Police Department and Chief

Jeff King, by its agents, representatives, and employees, were predisposed to

discriminate on the basis of race and acted with that predisposition.

       71.       Defendants City of Farmington Hills, its Police Department, and Chief

King’s actions were intentional, with reckless indifference to Plaintiff’s rights and

sensibilities.

       72.       If Plaintiff had been white, he would not have been treated in the

manner described.

       73.       As direct and proximate result of Defendants City of Farmington Hills,

its Police Department and Chief King’s wrongful acts and omissions, Plaintiff has

sustained loss of earnings, earning capacity, and fringe benefits, mental anguish,

physical and emotional distress, humiliation, anger and embarrassment, loss of the

enjoyments of life, and loss of professional reputation.

                                       COUNT VI

                              VIOLATION OF PWDCRA

       74.       Plaintiff re-alleges each of the above paragraphs word for word.

       75.       Defendants City of Farmington Hills, its Police Department and Chief

King are employers covered under the PWDCRA, being MCL 37.2201, et seq.

       76.       Plaintiff is an employee covered under the PWDCRA.




                                            12
 Case 2:21-cv-10150-SFC-CI ECF No. 1, PageID.13 Filed 01/22/21 Page 13 of 15




       77.      Plaintiff is/was an individual with a “disability” as defined by the

PWDCRA.

       78.      Plaintiff was otherwise qualified for the positions he applied for, with

or without a reasonable accommodation.

       79.      Plaintiff was replaced by a less qualified white employee who had no

disabilities.

       80.      Plaintiff suffered an adverse employment decision in that he was denied

training opportunities and professional advancement because of his protected

activity.

       81.      Plaintiff suffered an adverse employment action.

       82.      As direct and proximate result of Defendants City of Farmington Hills,

its Police Department and Chief King’s wrongful acts and omissions, Plaintiff has

sustained loss of earnings, earning capacity, and fringe benefits, suffered mental

anguish, physical and emotional distress, humiliation, anger and embarrassment,

loss of the enjoyments of life, and loss of professional reputation.

                                      COUNT VII

            RETALIATION IN VIOLATION OF ELCRA AND PWCRA

       83.      Plaintiff re-alleges each of the above paragraphs word for word.

       84.      Plaintiff engaged in protected activity under Title VII and the ADA.




                                            13
 Case 2:21-cv-10150-SFC-CI ECF No. 1, PageID.14 Filed 01/22/21 Page 14 of 15




      85.     Defendants City of Farmington Hills, its Police Department and Chief

King knew of Plaintiff’s protected activity.

      86.     Defendants City of Farmington Hills, its Police Department and Chief

King retaliated against Plaintiff because of his protected activity, to wit: Plaintiff

was passed over for training opportunities and promotions for which he applied and

was qualified.

      87.     As direct and proximate result of Defendants City of Farmington Hills,

its Police Department and Chief King’s wrongful acts and omissions, Plaintiff has

sustained loss of earnings, earning capacity, and fringe benefits, mental anguish,

physical and emotional distress, humiliation, anger and embarrassment, loss of the

enjoyments of life, and loss of professional reputation.

                              RELIEF REQUESTED

      PLAINTIFF REQUESTS that this Court enter judgment against Defendants

as follows:

      1.      Legal relief
              a.    a judgment for lost wages and benefits, past and future, in
                    whatever amount he is found to be entitled;

              b.    compensatory damages in whatever amount he is found to be
                    entitled;

              c.    punitive and exemplary damages commensurate with the wrong
                    and Defendants’ ability to pay; and

              d.    an award of interest, costs and attorney fees as provided in the
                    above referenced statutes and their counter-parts.


                                         14
Case 2:21-cv-10150-SFC-CI ECF No. 1, PageID.15 Filed 01/22/21 Page 15 of 15




     2.    Equitable relief

           a.     an order reinstating Plaintiff to the position he would have held
                  if there had been no discrimination and retaliation by
                  Defendants;

           b.     an injunction prohibiting any further acts of retaliation or
                  discrimination;

           c.     an award of interest, costs, and reasonable fees; and

           d.     whatever other equitable relief appears appropriate at the time of
                  trial.



                                           Respectfully submitted,

                                           s/ Joel B. Sklar
                                           Joel B. Sklar (P38338)
                                           500 Griswold, Suite 2450
                                           Detroit, MI 48226
                                           313-963-4529
                                           Attorney for Plaintiff
Dated: January 22, 2021                    Joel@joelbsklarlaw.com

                        DEMAND FOR JURY TRIAL

     Plaintiff demands a jury trial of this cause of action.

                                           Respectfully submitted,

                                           s/ Joel B. Sklar
                                           Joel B. Sklar (P38338)
                                           500 Griswold, Suite 2450
                                           Detroit, MI 48226
                                           313-963-4529
                                           Attorney for Plaintiff
Dated: January 22, 2021                    Joel@joelbsklarlaw.com



                                         15
